Citation Nr: 1104211	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression to include 
as secondary to service-connected disabilities.

2.  Whether the reduction in disability rating for service-
connected incomplete paralysis of the ulnar nerve of the right 
wrist from 40 percent to 0 percent, effective March 1, 2008, was 
proper.

3.  Whether the reduction in disability rating for service-
connected status post right wrist fracture with degenerative 
joint disease from 30 percent to 10 percent, effective March 1, 
2008, was proper.

4.  Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1978 and from September 1978 to September 1981.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in August 2007 and December 
2007 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In February 2010, the Veteran submitted a statement indicating 
that he wanted to testify at a video conference hearing before a 
Veterans Law Judge.  Accordingly, the Veteran's claims should be 
remanded to the RO to schedule the Veteran for a Board hearing.  
See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2010). 
 
Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
video conference Board hearing at the RO.  
The Veteran should be notified in writing of 
the date, time and location of the hearing.  
After the hearing is conducted, or if the 
Veteran fails to report for the scheduled 
hearing, the claims folder should be returned 
to the Board, in accordance with appellate 
procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

